Citation Nr: 0510265	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The deceased veteran had active military service from 
September 1972 to January 1993, including service in 
Southwest Asia during the first Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Nashville, 
Tennessee, Regional Office (RO) that denied appellant's claim 
for service connection for cause of the veteran's death and 
her claim to Survivors' and Dependents' Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35.

Appellant testified at a hearing before the RO's Decision 
Review Officer in September 2002, and she also testified 
before the undersigned Veterans Law Judge in a Travel Board 
hearing in November 2003.  Transcripts of those hearings have 
been associated with the file.

In the course of developing this appeal it was deemed that an 
opinion from experts at the Armed Forces Institute of 
Pathology (AFIP) was indicated.  Such opinion was requested.  
Response to the opinion request dated in August 2004 is on 
file.  Appellant and her representative were provided with 
copies of the opinion, and offered the opportunity to present 
additional evidence or argument.  It has been indicated that 
there is no additional argument or evidence to be submitted 
and that the Board should consider the appeal based on the 
current record.



FINDINGS OF FACT

1.  The veteran died in April 2000.  The immediate cause of 
death as listed on the death certificate was carcinoma of the 
tongue.  The death certificate did not list any underlying or 
secondary causes of death.  No autopsy was conducted.

2.  At the time of the veteran's death, he had service 
connection for the following disabilities: degenerative disc 
disease of the thoracic spine; gastroesophageal reflux 
disease; low back pain; somatization disorder with 
psychogenic pain and disassociative component and obsessive-
compulsive disorder; residuals of a fractured nose; residuals 
of a right ankle fracture; residuals of a contusion to the 
right shoulder; chondromalacia of the left knee; plantar 
warts of the foot, and tracheotomy scar.  The veteran's 
combined service-connected disability was 40 percent at the 
time of his death.  

3.  The service-connected disorders did not cause or 
materially contribute to the veteran's death.


CONCLUSIONS OF LAW

1.  Carcinoma of the tongue was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).

2.  Disability incurred in or aggravated by service did not 
cause or materially contribute to the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.312 (2004).

3  The criteria for payment of Survivors' and Dependents' 
Educational Assistance have not been met. 38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. §§ 21.3021, 21.3030 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
cause of the veteran's death and for Dependency and Indemnity 
Compensation (DIC) was received in October 2000.  The 
original rating decision of October 2000, the Statement of 
the Case (SOC) in May 2002, and the Supplemental Statements 
of the Case (SSOC) in December 2002 and June 2003 all listed 
the evidence on file that had been considered in formulation 
of the decision.  RO sent appellant VCAA duty-to-assist 
letters in February 2002, November 2002, and March 2003, 
after enactment of the VCAA and during the pendancy of this 
appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for death benefits.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his or her claim.  In general, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained the veteran's service medical 
records and VA treatment records, as well as treatment 
records from the only private medical provider that appellant 
identified as having relevant evidence.  Appellant was 
afforded hearings before the RO's Decision Review Officer and 
before the Travel Board in which to present testimony and 
documents in support of her claim.  RO also obtained a 
medical opinion from the Armed Forces Institute of Pathology 
in regard to the etiology of the veteran's disability.  
Finally, the Board notes that appellant specifically notified 
VA that she has no further evidence to submit and desires 
adjudication of the claim based on the existing record.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The veteran's service medical records are on file.  In June 
1975, a dental hygienist removed two small vesicular lesions 
to the right of the lingual frenum; shortly thereafter the 
veteran developed a bilateral sublateral edema and had to 
have an emergency tracheotomy secondary to biopsy of two 
asymptomatic vesicular lesions to the right of the lingual 
frenum.  The condition apparently resolved without residuals.  
The veteran complained intermittently of headaches, sometimes 
with nausea, beginning in 1973 but increasing later in his 
military service and felt to be stress-related.  The veteran 
complained of a bump on the roof of his mouth in August 1981; 
the physician's impression was pharyngitis with reactive 
adenopathy.   The veteran's retirement physical examination 
in November 1992 noted all physical systems as "normal" 

Notes from Blanchfield Army Community Hospital (BACH) show 
that the veteran presented to the otolaryngology clinic in 
April 1998 with complaint of posterior tongue pain, 
dysphagia, and otalgia of several months duration.  A 
computed tomography (CT) scan of the neck identified no 
submucosal mass, no pathologic lymphadenopathy, no definite 
mass in the neck, and no supraclavicular lymph nodes; the 
interpreter's impression was mild hypertrophy of the lingular 
tonsils, right greater than left, causing mild asymmetry in 
the oropharynx.  A neurological consultation sheet dated May 
1998 shows that the veteran complained of pain in the left 
posterior pharynx; the physician's impression was 
glossopharyngeal neuralgia, but other pathologies were 
possible.  A chest X-ray in May 1998 was normal.  

Notes from BACH show that the veteran was identified with 
squamous cell carcinoma by an endoscopy in July 1998; 
subsequent magnetic resonance imaging (MRI) confirmed that 
diagnosis.  Subsequent treatment notes show that the veteran 
continued to receive treatment at BACH until the time of his 
death.  While those notes record the veteran's condition at a 
given time, they do not provide information relevant to the 
etiology of the cancer.  

The veteran received inpatient treatment at Walter Reed Army 
Medical Center (WRAMC) from July 1998 to August 1998.  The 
veteran complained of left posterior pharyngeal pain and 
otalgia since October 1997, becoming progressively worse.  He 
was initially seen at the Ear-Nose-Throat (ENT) clinic for 
suspected glossopharyngeal neuralgia.  Reexamination revealed 
a lesion at the base of the tongue. He underwent laryngoscopy 
and oropharyngoscopy to obtain tissue samples for biopsy, 
which resulted in an impression of poorly differentiated 
squamous cell carcinoma.  He underwent resection surgery, 
with radial free arm flap reconstruction, in July 1998.  
Thereafter the veteran had monthly follow-up visits at WRAMC, 
as well as regular follow-up treatment (radiation therapy and 
chemotherapy) at BACH.  He also received emergency treatment 
at Gateway Medical Center, a private medical provider.  

A pathology report from WRAMC dated September 1998 notes 
current symptoms of chronically inflamed squamous mucosa with 
surface ulceration.  Excision from the tongue base and 
pharynx identified squamous cell carcinoma, moderately 
differentiated; the tumor involved the posterior pharyngeal 
margin, and both lymphovascular invasion and perineural 
invasion were identified.  There was no evidence of 
malignancy identified in excisions of the soft palate, 
nasopharynx, base of tongue, right mentotransverse, or 
anterior neck contents.  There was evidence of malignancy in 
the superior spinal accessory lymph nodes, posterior 
triangles, and posterior pharyngeal wall (identified with 
submucosal lymphatics).

The veteran submitted a claim for service connection for 
squamous cell carcinoma of the pharynx in November 1998.  In 
his claim, the veteran stated that in his opinion the 
carcinoma was directly due to exposure to chemicals while he 
was in Saudi Arabia during the period September 1990 to 
January 1991.  The veteran stated in his claim that while he 
was in Saudi Arabia his office was in a sewage treatment 
facility at which chemicals were used, and he had to inhale 
the fumes 18 to 20 hours per day.

RO issued a rating decision in January 1999 denying service 
connection for pharyngeal carcinoma, based on RO's 
determination that the veteran had not submitted a well-
grounded claim.  

WRAMC attempted to perform another resection in April 1999, 
but the tumor could not be completely resected because it 
extended to the base of the skull.  Subsequent records from 
WRAMC, BACH, and Gateway Medical Center record the veteran's 
progressively worsening symptoms.  By August 1999, physicians 
were recommending palliative treatment rather than continued 
efforts at curative treatment.

The file contains Section 3 (Attending Physician's 
Certification) for a Veterans Group Life Insurance claim 
package, executed by a BACH physician in October 1999 and 
attesting that the veteran's current diagnosis was stage IV 
squamous cell carcinoma of the otopharynx, recurrent and 
unresectable.  Biopsy and CT screen had confirmed recurrence 
at the base of the skull.  The veteran's prognosis was poor, 
with life expectancy less than 9 months.

RO issued a rating decision in March 2000 that denied the 
veteran's request to reopen the claim, based on a 
determination that new and material evidence had not been 
submitted. The same rating decision listed the veteran's 
current compensable service connected disabilities as 
follows: degenerative disc disease of the thoracic spine (20 
percent disabling), gastroesophageal reflux disease (10 
percent disabling), low back pain (10 percent disabling), and 
somatization disorder with psychogenic pain and 
disassociative component and obsessive-compulsive disorder 
(10 percent disabling).  The rating decision listed the 
veteran's service-connected but noncompensable disabilities 
as follows: residuals of a fractured nose, residuals of a 
right ankle fracture, residuals of a contusion to the right 
shoulder, chondromalacia of the left knee, plantar warts of 
the foot, and tracheotomy scar.  The veteran's combined 
service-connected disability was 40 percent.  

The veteran died in April 2000.  The death certificate listed 
the immediate cause of death as carcinoma of the tongue.  The 
death certificate did not list any underlying or contributing 
conditions.  According to the death certificate, an autopsy 
was not performed.

Appellant submitted a claim for cause of the veteran's death 
in August 2000.  Appellant stated in the claim that the 
veteran's pharyngeal cancer was caused by the inhalation of 
fumes while he was serving in the Persian Gulf, that being 
the only plausible etiology for the cancer.

RO issued a rating decision in August 2000 denying service 
connection for cause of the veteran's death and also denying 
eligibility for Dependents' Educational Assistance (DEA).

Appellant submitted a Notice of Disagreement (NOD) in January 
2001.  RO thereupon readjudicated the claim de novo under the 
VCAA and issued a new rating decision in May 2002 denying the 
requested benefits; RO concurrently issued a Statement of the 
Case (SOC) continuing the denial.

The file contains a letter dated May 2002 by Dr. M.D.S., an 
Army physician at BACH.  The letter states that Dr. M.D.S. 
treated the veteran prior to his death and that the veteran 
was in excellent health, without the usual risk factors of 
tobacco, smoking, or alcohol use or abuse.  The veteran 
worked with chemicals during the Gulf War, which could have 
predisposed him to squamous cell carcinoma.  While Dr. M.D.S. 
did not feel that there is a direct link between any known 
chemicals to which the veteran was exposed and his squamous 
cell carcinoma, Dr. M.D.S. intended the letter to be a 
medical statement that the veteran had no other risk factors.  
Dr. M.D.S. noted that Agent Orange had been found, after many 
years, to be a risk factor for squamous cell carcinoma at 
varying sites in the head and neck.  Dr. M.D.S. accordingly 
pointed out that the veteran contracted an unusually 
aggressive form of squamous cell carcinoma at an unusually 
young age, with no other risk factors.      

The file contains a letter from Dr. W.P.M., an Army physician 
formerly at BACH, dated June 2002.  The letter asserts that 
the veteran was diagnosed with Stage IV squamous cell 
carcinoma in July 1998.  The veteran service in Kuwait from 
August 1990 to January 1991, during which time his office was 
in a storage plant; the veteran was exposed to burning 
chemicals at that plant.  The veteran developed a chronic 
cough and burning throat irritation.  The veteran had no 
other identifiable risk factors for developing squamous cell 
carcinoma.  The veteran's condition is presumed to have 
developed as a result of environmental factors, and may have 
been the result of exposure to noxious agents during the Gulf 
War.

Appellant testified in a hearing before the RO's Decision 
Review Officer (DRO) in September 2002.  Appellant testified 
that the veteran worked as a director for youth activities 
after his discharge from service, and was not exposed to 
chemicals after his discharge (Transcript, pg. 2).  The 
veteran served in Southwest Asia during the Persian Gulf War, 
and after his return from Saudi Arabia the veteran had 
symptoms of chronic coughing and a burning sensation in the 
throat (Transcript, pg. 2).  The veteran's throat sometimes 
burned so badly that he could not eat, and the veteran would 
consequently subsist on milkshakes and other cold foods that 
did not irritate his throat (Transcript, pg. 2).  The veteran 
was also prone to colds, which he had never been before 
(Transcript, pg. 2).  The veteran seemed to constantly cough, 
and was frequently unable to sleep due to his coughing 
(Transcript, pg. 2).  

Appellant testified that the veteran resisted going for 
medical treatment for his emerging symptoms (Transcript, pg. 
3).  When the veteran finally reported his symptoms to a 
doctor, he was told that he had strep throat, and was treated 
for strep throat for four months without success (Transcript, 
pg. 3).  Doctors then thought that the veteran might have 
temporomandibular joint (TMJ), and only after TMJ proved to 
be a faulty diagnosis did doctors find a lump in the 
veteran's throat (Transcript, pg. 3).  Appellant stated that 
in her opinion, the veteran was misdiagnosed initially, and 
should have been diagnosed for cancer during the presumptive 
period (Transcript, pg. 3).

Appellant testified that doctors informed her that the type 
of cancer that the veteran had would take five to seven years 
to develop (Transcript, pg. 4).  Also, throat cancer is 
inherently difficult to diagnose (Transcript, pg. 4).  There 
was nothing physically wrong with the veteran before he went 
to Saudi Arabia, except for a few headaches (Transcript, pg. 
5).  Appellant received a telephone call from a Colonel in 
Saudi Arabia informing her that the veteran had been in an 
accident involving chemicals, and that he would never be the 
same after his return (Transcript, pg. 5, 8).  The veteran 
was subsequently hospitalized for two weeks at an undisclosed 
location and was not allowed to speak to appellant during 
that time (Transcript, pg. 5).  Appellant finally discovered 
that the veteran had been evacuated on a Navy ship 
(Transcript, pg. 8).  

Appellant also testified in a Travel Board hearing in 
November 2003.  Appellant testified that she and the veteran 
were married for 31 years, and during that time the veteran 
was very reluctant to go for medical treatment (Transcript, 
pg. 3).  On one occasion in the early 1980's the veteran 
received dental work on base during which the dental 
hygienist removed a knot from his tongue; within a few hours 
he was unable to breathe and eventually had to have a 
tracheotomy (Transcript, pg. 3-4).  The veteran had coughs 
and sore throats ever since that occasion, although he was 
reluctant to seek treatment (Transcript, pg. 4).

Appellant testified that she spoke to the veteran several 
times by telephone while the veteran was in Saudi Arabia 
during the Persian Gulf War; during these conversations the 
veteran complained of coughing, headaches, sore throat, and 
inability to swallow (Transcript, pg. 5).  The veteran told 
appellant that his office was near a water treatment area 
that used chemicals, and he would breathe in those chemicals 
18 to 20 hours per day (Transcript, pg. 5).  The veteran was 
subsequently hospitalized; a colonel called appellant to 
inform her that the veteran would be a changed man when he 
returned home, but she was never informed of the nature of 
the illness or the treatment (Transcript, pg. 5).  Appellant 
subsequently discovered that the veteran had been returned to 
the United States by Navy hospital ship (Transcript, pg. 5-
6).  The veteran subsequently refused to tell appellant what 
had happened to him to cause him to be hospitalized, citing 
confidentiality (Transcript, pg. 6).

Appellant testified that after the veteran returned from 
Saudi Arabia he was unable to eat foods with roughage (such 
as popcorn or salads) or with acid (such as tomatoes), and 
was unable to drink hot liquids, all due to throat pain 
(Transcript, pg. 7).  Medical providers initially suspected 
strep throat, but eventually discovered a knot at the base of 
the veteran's tongue (Transcript, pg. 7).

Appellant testified that a physician informed her, off the 
record, that it was more than likely that the veteran's 
cancer was due to smoke inhalation, and since the veteran was 
a non-smoker appellant believes that the smoke in question 
must have been inhaled during the Gulf War (Transcript, pg. 
8).

The Board obtained an opinion by the Armed Forces Institute 
of Pathology (AFIP) in August 2004 in regard to the etiology 
of the veteran's cancer.  Specifically, AFIP was asked to 
provide an opinion as to whether the dental treatment in 
1975, or the reported exposure to chemicals in the Persian 
Gulf War, had caused or contributed to the veteran's cancer.  
AFIP received twelve microscopic slides and the patient's 
records for review.  The submitted case material was 
independently reviewed by members of AFIP's Department of 
Oral and Maxillofacial Pathology and reviewed in conference, 
with the results as detailed below. 

The AFIP review determined that is was very unlikely (less 
likely than not) that the 1975 dental treatment was related 
to the veteran's cancer, since that treatment related to the 
right floor of the mouth, whereas the cancer was in the left 
pharynx/tongue.  The review also found that it is unlikely 
that an oral epithelial lesion could have persisted for such 
a span of time without clinical observation necessitating 
biopsy. 

The AFIP review stated that it is less likely than not that 
there is a direct connection between any known chemicals that 
the veteran encountered in Saudi Arabia and his squamous cell 
carcinoma.  This opinion was speculative, since the reviewers 
are not authorities in chemicals commonly used in sewage 
treatment or water purification/desalinization.  Although 
some short-term occupational risk may have been present, an 
epidemiological connection between that risk and carcinoma is 
unlikely, and establishing such a connection would be 
difficult.  A literature study suggests that some 
occupational chemicals such as paints and substances used in 
their manufacture (phenoxy herbicides, furans, dioxins, and 
formaldehyde) can be associated with oral cancers, but in 
general the exposure must be long-term in nature for an 
association to be evident and based with some epidemiological 
statistical bearing.         
   


III.  Analysis

Service Connection for Cause of the Veteran's Death

To establish service connection for the cause of a veteran's 
death, evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must be singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.   For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

Service connection may be granted for a disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).   In order to prevail on the issue of 
direct service connection for a particular disability, there 
must be: medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in-
service occurrence or aggravation of the disease or injury; 
and medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).

The first part of the Hickson analysis is evidence of a 
current disability.  The evidence clearly shows that the 
veteran had carcinoma of the tongue to a disabling degree, 
and the first part of the Hickson analysis is satisfied in 
regard to the claimed disability.

The second part of the Hickson analysis is medical or lay 
evidence of an in-service accident or injury.  Here, review 
of the service medical records show that the veteran had some 
in-service history of occasional sore throat and frequent 
chronic headaches prior to his service in the Persian Gulf.  
Also, service dental records show that the veteran had a 
tracheotomy in 1975 consequent to oral surgery.  Without 
making an opinion in regard to nexus at this point, the Board 
finds that the second part of the Hickson analysis is 
satisfied in regard to this claimed disability.

The third part of the Hickson analysis is medical evidence of 
a nexus between the claimed disability and the veteran's 
military service.  Appellant contends that the veteran's 
carcinoma of the tongue was caused by exposure to chemicals 
during the Persian Gulf War, or alternatively was residual to 
dental treatment dating back to 1975.  In support, appellant 
submitted letters by two Army physicians, Dr. M.D.S. and Dr. 
W.P.M., both basically asserting that the veteran had no risk 
factors prior to his service in the Persian Gulf and that 
incurrence of the carcinoma during the Persian Gulf War is 
medically plausible.  

The Board notes that Dr. M.D.S. stated that he did not feel 
that there is a direct link between any known chemicals to 
which the veteran was exposed and his squamous cell 
carcinoma, and finds that Dr. M.D.S. provides a very weak 
supporting argument.  The Board further notes that Dr. W.P.M. 
stated that the carcinoma "may have been the result of 
exposure to noxious agents during the Gulf War.  Medical 
opinions expressed in speculative language ("could have 
caused", etc.) do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

Medical evidence against nexus is provided by the AFIP 
opinion, which stated that it is less likely than not that 
the veteran's carcinoma was related to either the dental 
incident in 1975 or his Persian Gulf service.  The Board 
finds the opinion of AFIP to be probative, since it is 
phrased in the definitive terminology ("less-likely-than-
not") that is preferred for medical opinions regarding the 
etiology of a claimed disability.  Further, the AFIP 
reviewers had both tissue samples and the C-file available 
for review, whereas Dr. M.D.S. and Dr. W.P.M. based their 
opinions on the veteran's self-reported history of exposure; 
the statements of medical professionals concerning a 
veteran's medical history related by the veteran as to remote 
events are of inherently less value than contemporaneous 
clinical records.  Harder v. Brown, 5 Vet. App. 183, 188 
(1993).

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).   In this case, for the reasons above, 
the Board finds the AFIP opinion to be the more credible and 
probative, and finds that the third part of the Hickson 
analysis (medical evidence of nexus) is not satisfied in 
regard to this disability.
 
In the alternative to the Hickson analysis, there is a 
presumption of service connection if a claimant has a chronic 
disease whose symptoms became manifest to a degree of at 
least 10 percent disabling within one year of discharge from 
active service, even if the in-service onset is not 
documented in medical records.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Carcinoma of the tongue is not on the list of presumptive 
chronic diseases, and in any case is not shown to have become 
manifest to a compensable degree within a year of discharge.  
Presumptive service connection for chronic condition is 
accordingly not warranted in this case.  Similarly, cancer of 
the tongue is not shown to be a Persian Gulf disorder under 
applicable provisions.  See 38 U.S.C.A. §§ 1117, 1118.

Notwithstanding the presumption for chronic condition, 
service connection may be awarded for a "chronic" condition 
when: (1) a chronic disease manifests itself in service and 
the veteran currently has the same condition, or (2) a 
disease manifests itself in service but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  In this case, appellant has testified 
that the veteran exhibited symptoms of cancer (headache, sore 
throat, and persistent cough) while still in service, and 
that these symptoms were early manifestations of the 
veteran's cancer.  A layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Also, a layperson 
is competent to testify in regard to the onset and continuity 
of symptomatology, including pain.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the standard as articulated in Savage specifically 
requires that medical evidence relate the symptomatology to 
the veteran's claimed condition, and as seen above the most 
credible medical evidence of record shows that the veteran's 
reported symptoms were not early manifestations of his 
carcinoma.

At the time of his death, the veteran had service connection 
for degenerative disc disease of the thoracic spine, 
gastroesophageal reflux disease, low back pain, somatization 
disorder with psychogenic pain and disassociative component 
and obsessive-compulsive disorder, residuals of a fractured 
nose, residuals of a right ankle fracture, residuals of a 
contusion to the right shoulder, chondromalacia of the left 
knee, plantar warts of the foot, and tracheotomy scar.  The 
combined rating is 40 percent.  There is no evidence that any 
of these service-connected disabilities caused the veteran's 
death or materially contributed to the veteran's death.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.



Survivors' and Dependents' Educational Assistance

Survivors' and Dependents' Educational Assistance (DEA) is 
provided for the purpose of educating children whose 
education would otherwise be impeded of interrupted by the 
disability or death of a parent from a disease or injury 
incurred or aggravated in military service, and is also 
provided to the surviving spouses of veterans who have died 
of service-connected disabilities.  38 U.S.C.A. § 3500 (West 
2002).

A child is eligible to receive DEA if the parent died of a 
service-connected disability, or died while totally and 
permanently disabled from a service-connected disability.  
38 U.S.C.A. § 3501(a)(1)(A) (West 2002); 38 C.F.R. 
§ 21.3021(a)(1) (2004).  A surviving spouse is eligible to 
receive DEA if the deceased spouse died under the above 
circumstances.  38 U.S.C.A. § 3501(a)(1)(B) (West 2002); 
38 C.F.R. § 21.3021(a)(2) (2004).

In this case, the deceased veteran did not die of a service-
connected disability, and was not permanently and totally 
disabled from a service-connected disability at the time of 
this death.  The Board accordingly finds that the basic 
criteria for DEA have not been met.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  Eligibility for Survivors' and Dependents' 
Educational Assistance is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


